Title: To John Adams from James Warren, 24 June 1783
From: Warren, James
To: Adams, John


          My Dear Sir
            Milton June 24th: 1783
          I thank you for your Letters of the 6th. Sepr. & 15th. Decr. & should have done it long before now. but I Expected to do it viva voce at Braintree or Milton. in the Month of June at furthest. but as that may probably be postponed to November. I will not loose another Oppy. of writing to you & especially so good an one as this by the America. I Congratulate you on the Peace & the honourable Share you have had in making it. they both give me pleasure. Your Countrymen at present feel and Express their Gratitude for your Conduct on this occasion. & those that have lead to it. and if you return soon you may Enjoy it but it is not a permanent plant in your Country at least in every Instance. every Body thinks the Terms honourable on our part. & quite equal to the most sanguine Expectations. & yet every Body is not pleased. had such an Event taken place in 1778. we should have received it with Extacy. every Body would have rejoiced without any other Exception than the Tories. but we love Money now better than we did then. the Farmer cant bear to see the fall of his produce. & the Merchant regrets that there is an End of the prospects of makeing a fortune by a single Voayge. Indeed the Contrast is great. every thing is geting into its old Station. European Goods have got below it. Our Harbours are Crouded with Ships. Boston & Philadelphia can furnish those Goods as cheap as London or Paris. but that matter will come right when the European Merchants have paid for the Experiment & Larnd. to leave the Importation of Goods here to our Merchants.
          I suppose you are now Engaged in the Treaty of Commerce with Britain. shall we have the Transport Trade as before from the West Indies. to Enable us to get our Ships to Market. this is a matter of Importance to this State. & perhaps more so to New Hampshire The Other States will be Indifferent which way it is decided. & some of them will prefer our being Excluded from it. because they may get their Goods to Market cheaper if our Ships have nothing else to do. The English Islands cannot be Indifferent. If we cannot Carry their freights they must pay dear for our Lumber on one hand while freight may rise on the Other. but if Britain should think it right to Confine that Business to their own Ships. they cant Complain if we do the same with regard to the Transport of Tobacco. rice Oil &c &c. for if the Cases are not Exactly similar they are near enough for policy to Accomodate the same measures to.
          The Tories in all parts of America reprobate the Article that relates to their Brother refugees & say it would have been better for them if no mention had been made of them. while it gives some Uneasiness to the whiggs who think it may produce dissensions. among us. especially if any of them are Admitted. our Papers will by the Instructions to Representatives from several Towns. give you an Idea of the Temper & Sense of the People on this head— the only one that both sides agree in Excepting to & wishing Obliterated. but let it remain. it is best we should not have every thing we wish for. & it is a Trifle in Comparison of those great Acquisitions we have secured— if we could have foreseen this period & this state of things it would have made us happy ten years ago. it would certainly have saved you & I. many an Anxious day & night. but flattering as our present prospect is, I agree with you it is to be ascribed to the Providence of God. & that we have much yet before us. if we do not Improve our present advantages they may not make us happy. but how are we to Guard against “the Contagion of European Manners. & that Excessive Influx of Commerce. Luxury & Inhabitants from abroad which will soon Embarrass us” Commerce will flow with an irresistable Tide. Manners & Luxury will follow of Course. and Inhabitants from abroad wanted in some proportion. it will be difficult to draw the Line where to stop. You must come & help us do the Great work, we want a Cheif Magistrate of abilities you must be the Man. my wish is to see it. & you will be if you come. you can hardly Conceive the Inconveniencies we suffer from the Imbecillity of Administration in this State. and yet the Inchantment is too strong to be broken. without you. the necessity of a rotation provided for in the Constitution never appeared more evident. but even the Constitution is not Observed with that sacred regard it should be. it is violated upon any occasion to serve A purpose. Judge S——n was Chosen a Representative for the Town of Boston after being an Inhabitant only about six Months. & the House have declared the Election Valid. what security is there for the remaining parts of the Constitution— ways & Means to pay our Debts &c. are the principal Objects of Congress. & the Legislatures. Among these Imposts & Excises hold the first place. & are pursued with Enthusiasm. I wish they may not be to the ruin of Commerce. & Liberty. I have too much to say to you on this subject for the remaining part of this Letter. & too much on the dangers I apprehend from the Influence & Veiws of some Men at & about Congress. & the V[es?]ting that or any Body of Men. with a standing revenue out of the reach of our own Controul. The principal & Interest of our Debts must be paid. I Cant say what is the best method but I think it would be best to assign to eah State its proper porportion. & let them do it in their own way. this mode is not without Objections but I think it the safest.
          Mr Gerry goes to Congress this week. if you ask why I dont go. I will tell you because I have been sick the whole Spring. & dare not Venture to go at this Season. Mrs. Adams & Nabby are on a Visit at Haverhill. you may suppose they are well. & will doubtless have it under their hands by this oppy. Mrs. Warren Joins in Wishes for your Health & prosperity. our Good wishes Extend to Mr Thaxter. Mr Storer & your Son. will you make my respectful regards to your Freind Mr Jay I Love him for his Friendship for you, I honour him for his Probity & Patriotism in the Execution of his Important Commissions— I am / Sir Your Friend & with / Great Esteem—
          J Warren
         